DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8-14 and withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/28/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa (U.S. Publication No. 2015/0115278 A1) in view of Miyachi et al. (U.S. Publication No. 2014/0319455 A1; hereinafter Miyachi)
	With respect to claim 1, Ichikawa discloses a light-emitting device comprising: a light-emitting element that comprises a semiconductor structure comprising: a first semiconductor layer [31], a second semiconductor layer [33], and a light-emitting layer [32] between the first semiconductor layer and the second semiconductor layer, wherein the light-emitting element is configured to emit first light from an upper surface of the first semiconductor layer; a protective film [5] disposed over the upper surface of the first semiconductor layer; a light-transmissive resin layer [9] disposed over the protective film in contact with the protective film; and a wavelength conversion layer [6] disposed over the protective film and the light-transmissive resin layer so as to face the upper surface of the first semiconductor layer (See ¶[0077]); wherein the upper surface of the first semiconductor layer comprises a plurality of first projections and a flat portion located between the first projections (see Figure 7); and wherein, in a cross-sectional view, a void is located above the flat portion between the protective film and the light-transmissive resin layer (See ¶[0073], ¶[0083]).	Ichikawa fails to explicitly disclose wherein an upper surface of the protective film comprises a plurality of second projections above the first projections.
	With respect to claim 2, the combination of Ichikawa and Miyachi discloses wherein a thickness of the protective film is within a range of 800 nm to 1,200 nm (see ¶[0061]); and wherein an arithmetic average roughness of the upper surface of the first semiconductor layer is 2.0 µm or more (see Ichikawa ¶[0052])
	With respect to claim 3, the combination of Ichikawa and Miyachi discloses wherein a refractive index of the protective film and a refractive index of the light-transmissive resin layer are smaller than a refractive index of the semiconductor structure; and wherein the refractive index of the protective film is substantially equal to the refractive index of the light-transmissive resin layer (See Ichikawa ¶[0062] and ¶[0084]).
	With respect to claim 4, the combination of Ichikawa and Miyachi discloses wherein a refractive index of the protective film and a refractive index of the light-transmissive resin layer are smaller than a refractive index of the semiconductor structure; and wherein the refractive index of the protective film is substantially equal to the refractive index of the light-transmissive resin layer (See Ichikawa ¶[0062] and ¶[0084]).
	With respect to claim 5, the combination of Ichikawa and Miyachi discloses wherein the first light comprises blue light; and wherein the wavelength conversion layer contains a YAG phosphor adapted to be excited by the blue light to emit second light with a wavelength different from that of the first light (see ¶[0077] and ¶[0116]).
	With respect to claim 6, the combination of Ichikawa and Miyachi discloses wherein the first light comprises blue light; and wherein the wavelength conversion layer contains a YAG phosphor adapted to be excited by the blue light to emit second light with a wavelength different from that of the first light (see ¶[0077] and ¶[0116]).
	With respect to claim 7, the combination of Ichikawa and Miyachi discloses wherein the first light comprises blue light; and wherein the wavelength conversion layer contains a YAG phosphor adapted to be excited by the blue light to emit second light with a wavelength different from that of the first light (see ¶[0077] and ¶[0116]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kelley et al. (U.S. Publication No. 2010/0283074 A1) discloses a light emitting diode
Rhee et al. (U.S. Publication No. 2016/0172532 A1) discloses a light emitting device
Noichi et al. (U.S. Publication No. 2016/0351756 A1) discloses a light emitting device
Hwang et al. (U.S. Publication No. 2016/0372636 A1) discloses a light emitting device
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN HAN/Primary Examiner, Art Unit 2818